Citation Nr: 0426980	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for low back strain with 
radiculopathy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1960 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


REMAND

In February 2001, the veteran requested an increased rating 
for his service-connected low back strain with radiculopathy 
disability.  In a rating decision dated in July 2001, the 
veteran's 20 percent disability rating was continued.  The 
veteran filed a notice of disagreement (NOD), and 
subsequently perfected his appeal to the Board.  The veteran 
requested a hearing before the Board, which was conducted 
before the undersigned Acting Veterans Law Judge in June 
2004.  The transcript of that hearing is of record.  At the 
hearing, the veteran testified that he had been treated at 
the VA Medical Center (VAMC) in Phoenix, Arizona, twice in 
the recent past, and that the reports were not included in 
his file.  He stated that he wanted this evidence considered 
in conjunction with his appeal, as he felt it was relevant to 
his claim.  He was informed that he could avoid a procedural 
delay if he were to obtain the treatment reports himself, and 
submit them with a waiver of RO consideration of the 
evidence.  The record was left open for a period of 60 days 
for this purpose.  

Of record is a Request for and Authorization to Release 
Medical Records or Health Information, VA Form 10-5345, dated 
June 18, 2004, signed by the veteran, authorizing the release 
of his records, for the period 1998 to the present, from the 
Phoenix VAMC to the RO.  The records, including the May and 
June 2004 reports identified by the veteran at his hearing, 
were obtained and associated with his file.  However, the 
veteran did not submit a signed waiver of consideration of 
this additional evidence by the RO.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of the 
right to initial consideration of the evidence by the RO.

In the instant case, the veteran has provided the additional 
evidence described at his Board hearing, and it has been 
added to the record.  However, he has not waived his right to 
have the additional evidence considered initially by the RO, 
and the transcribed discussion at his hearing is not adequate 
for this purpose.  Therefore, a remand of the case is 
required.  See generally VAOPGCPREC 1-2003.  

Accordingly, the appeal is REMANDED to the RO for the 
following action:  

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003) and any other applicable 
precedent.  

2.  The RO should consider the issue 
on appeal in light of the additional 
evidence that has been associated 
with the file since June 2004.  If 
the benefit sought is not granted to 
the veteran's satisfaction, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).  

